IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
DANIEL WILLIAM NEWELL,

                                 Plaintiff,
                                                          CIVIL ACTION NO.: 19 Civ. 8912 (GBD) (SLC)
         against
                                                               ORDER SCHEDULING INITIAL CASE
                                                                MANAGEMENT CONFERENCE
CORRECTION OFFICER YATUKU,

                                 Defendant.


SARAH L. CAVE, United States Magistrate Judge:

         The Court is aware that the attempted mailing of the Scheduling Order at ECF No. 18

was returned.

         The Clerk of the Court is respectfully directed to re-mail a copy of ECF No. 18 to plaintiff

at the below, updated address.




Dated:             New York, New York
                   January 13, 2020

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge

Mail To:           Daniel William Newell
                   DIN: 19A4295
                   Downstate Correctional Facility
                   121 Red Schoolhouse Road
                   P.O. Box F
                   Fishkill, New York 12524
